DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 28, 2022 been fully considered and are considered unpersuasive.  No amendments have been made to the claims.
On pages 2-4 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues against the previous prior art rejection of independent Claim 1 (and dependent Claims 2-4, 8-12, 19 & 20) using previous primary reference Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), and previous secondary references Hayashi et al., (“Hayashi”, US 2015/0343394), Heilmann et al., (“Heilmann”, US 2003/0155294), and Monden et al., (“Monden”, US 2009/0078641).   Applicant summarizes some of the disclosures of the previous prior art references used to read upon respective claim features.
Then, Applicant argues again that “porosity of a hollow fiber membrane is directly and significantly dependent on manufacturing parameters”, asserting that the manufacturing parameters of Morita and Monden are significantly different.  Applicant asserts that it would be uncertain whether Morita could yield the desired porosity ranges of Monden.  Applicant acknowledges the Examiner’s statement in the previous Action noting that Monden and Morita refer to overlapping materials and overlapping methods.  Applicant continues to argue that the overall materials and methods of manufacture are significantly different from each other.  Specifically, Applicant argues that the PSU/PVP hollow fiber membrane of Example 3 of Monden uses a temperature induced phase separation process, and the inner support medium in the spinning yarn is nitrogen gas.  Applicant also argues that the manufacture according to Morita follows a solvent/non-solvent induced phase separation process and the inner coagulant of the spinning yarn is dimethylacetamide and water.  Applicant also argues that the coagulation bath of Monden is an aqueous NMP/PEG solution whereas Morita describes a coagulation bath formed by water.  Applicant concludes that the production of PSU/PVP hollow fibers between Morita and Monden are “fundamentally different”.
Here, the Examiner notes that while different materials are used in the manufacturing process of each reference, the point of the combination of these references is to demonstrate that the porosity range claimed in Claim 1 is well known to select by a person of ordinary skill in the art and manipulate to achieve desired effects such as the knowledge that if “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), thus selecting an appropriate percentage of porosity will lead to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).  This statement above is the rationale/motivation provided in the combination of Morita and Monden put forth in the previous and current prior art rejection section.   The Examiner notes that each reference does not need exactly the same manufacturing parameters to select and combine such a porosity range.  
In response to applicant's argument that these references are nonanalogous art based on such a narrow interpretation of “manufacturing parameters”, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Examiner notes that both references are clearly within the same field of endeavor as each other and as in the claimed invention of Applicant.   
The Examiner reiterates that the components and manufacturing processes used in both Morita and Monden all overlap reasonably such as paragraphs [0043] and [0057] of Morita which disclose an overlapping list of polymers comprising the membrane as in Monden which also discloses the same types of polymers, (See paragraph [0123] & [0059], Monden), and in which both methods of making the membranes disclose passing the solutions through a nozzle and spinning tube and then given a bath in water (coagulation).   The Examiner notes that Applicant has piecemeal selected differing examples of each reference to argue that the manufacturing parameters of each reference are “fundamentally different”.  Here, the Examiner states again that the polymers used to make up the hollow fiber membrane in each reference overlap and much of each manufacturing process is similar.  The Examiner summarizes the basic steps of each process that are in common with each other: 
mixing and melting polymers in a solution, 
passing the polymer solution through a tube in orifice nozzle (or spinneret with a double pipe structure), 
using an inner hollow portion forming material (or inner core liquid) in the inner tube (inner pipe), 
placing in a coagulation bath or “solidified” using an “aqueous solution”, in which the Examiner interprets as “coagulating” based on the dictionary.com definition of “coagulate” which states “to change from a fluid into a thickened mass”, (dictionary.com/browse/coagulate), 
putting into a water washing bath and 
then dried. 
The Examiner notes the manufacturing process used in each reference as laid out above is very similar and that one of ordinary skill in the art would have the knowledge to select manufacturing parameters using the materials and features outlaid in Morita to achieve the porosity range disclosed in Monden.  For all of these reasons listed above, the Examiner finds Applicant’s remarks here unpersuasive.
Applicant also argues that the motivation/rationale from Monden would not be applicable due to the differing materials/methods of each reference.  The Examiner notes that as discussed above, both references significantly overlap with each other in the same fields of endeavor, and demonstrate very similar materials and methods. For this reason, the Examiner finds this argument unpersuasive.
Applicant again argues that the “method for determining porosity in paragraph [0098] in Monden is not comparable” to the method in the present application.  The Examiner notes that porosity is a parameter in which the overall percent of the material and how much of it is pores is expressed in “%” which is clearly stated in paragraph [0058] of Monden, which discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%.  The Examiner notes that different methods to calculate porosity may exist, and the method is not claimed, only the range of values.  The Examiner finds Applicant’s remark here unpersuasive.
Applicant argues that “Morita does not exemplify any hollow fiber membrane with a wall thickness below 30 microns”.  The Examiner notes that Morita clearly discloses a range that fully covers the claimed range, (See paragraph [0036], Morita; Morita discloses a film thickness of the hollow fiber of 20 to 40 microns), in which the claimed range is 20 to 30 microns.  Furthermore, the Examiner points to additional secondary reference Hayashi which was previously/currently used to explicitly disclose a thickness range within the claimed range, (See paragraph [0161], Hayashi; Hayashi discloses an overlapping range that anticipates the claimed range from 25 to 30 microns).  Thus, Applicant’s remark here is considered piecemeal analysis.  The Examiner finds this remark unpersuasive.
On pages 4-9, Applicant argues against previous primary reference Masuda, (JPS 5719400&), and secondary references Heilmann, Vecitis et al., (“Vecitis”, US 2015/0054197), and Monden, in the rejection of Claims 1-4 & 17.   Applicant argues here as in the previous Action that Masuda was filed in 1981, and asserts that “dry wet spinning processes based on the phase inversion process…employing a hydrophobic polymer with a hydrophilic polymer, were not believed to be known in the art”.   In response, the Examiner previously provided a textbook by Cooper, (“Ultrafiltration Membranes and Applications”, edited by Anthony Cooper, Polymer Science and Technology, Volume 13, published 1980), which demonstrates a dry wet spinning process using hydrophobic and hydrophilic polymers in pages 64-65, (this NPL was provided by Examiner, February 1, 2022, 691 pages).   Applicant argues that this example does not refer to dialysis hollow fiber membranes, arguing that the viscosity of the spinning stock solution in Cooper is much higher than that used for the production of hollow fiber membranes for dialysis.  Applicant asserts that the ratios of PSU (polysulfone) and PVP (polyvinylpyrrolidone) in Cooper are “unsuitable for dialysis hollow fiber membranes”.  The Examiner notes that there is no evidence provided that the ratio in Cooper is unsuitable so that is unpersuasive.  Furthermore, the Examiner notes that what Applicant argues does not “disprove” that dry wet spinning processes did not exist in 1981.  Cooper clearly discloses such a process in 1980.  Applicant has attempted to state that because Cooper does not use it for dialysis membranes that the whole mechanism of a dry wet spinning process must not be disclosed by Cooper.  The Examiner finds that assertion unpersuasive.  The point of Cooper is to demonstrate that dry wet spinning processes existed in 1981, not to demonstrate Cooper’s efficacy for dialysis membranes.  The Examiner notes that Morita already discloses the same materials and creates membranes used for dialysis.  The production process is not claimed and the viscosity is not claimed.  The Examiner finds these remarks unpersuasive as a result.
Applicant then argues that the urea clearances given in Masuda are different from that of the sodium clearance given in the present application so Applicant concludes that the hollow fiber membranes of Masuda “are fundamentally different” from the hollow fiber membrane of the present application.  The Examiner notes that urea and sodium are different solutes and that variations could be expected from measurements of each clearance.  The Examiner notes that no evidence was previously provided that the urea and sodium clearances are analogous, such that they are perfectly exchangeable for one another.  Furthermore, the urea/sodium clearance is not claimed, and also Masuda is not the only reference relied upon, since it has been modified with other characteristics from other references, its measurements of other properties would then be different.  In response to applicant's argument that the urea clearance in Masuda is different, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner finds this remark unpersuasive.
Applicant responds that “the urea and sodium clearance determined at a given hollow fiber membrane describe in essence the same diffusive separation performance of hollow fiber membranes”, and provides alleged evidence in the form of papers, Schneditz, (“Schneditz”, American Journal of Kidney Diseases, Vol. 52, No. 1, 2008: p. 7-9), and Aslam et al., (“Aslam”, Hemodialysis International, 2018, 22:425-434), in which Applicant quotes Schneditz which states “Na+ and urea…in terms of clearance across current dialyzer membranes, both solutes show a close correspondence and clearance of Na+ can be taken as a surrogate for urea clearance”, (See page 7, left col., first paragraph, Schneditz).  Applicant also quotes Aslam, which states “[s]odium ions and urea exhibit comparable diffusion characteristics across a dialyzer membrane.  Their specific diffusion coefficient is almost identical at 37oC (Na+: 1.94 x 10-5 cm2/s, Urea: 2.20 x 10-5 cm2/s)”, (See page 426, right col., Aslam).  While Examiner acknowledges that these references provide evidence that urea and sodium clearances are similar, the Examiner does point to the parameters specifically cited in Aslam, “Their specific diffusion coefficient is almost identical at 37oC (Na+: 1.94 x 10-5 cm2/s, Urea: 2.20 x 10-5 cm2/s).  These coefficients are still different from each other, 1.94 to 2.20; they are not identical.   In addition, the coefficients have to be measured at a specific temperature, 37oC, which is not claimed, and is not apparently controlled for, between the values of Masuda and the values of the instant application.  The Examiner finds Applicant’s arguments here unpersuasive.
Furthermore, the Examiner also notes that Masuda has been modified with several other secondary references and their disclosed characteristics such as porosity and more, which would affect the inherent urea clearance of the original Masuda disclosure.  The Examiner states again that in response to applicant's argument that the urea clearance in Masuda is different, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner finds this remark unpersuasive.
On page 7, Applicant continues to argue that the hollow fiber membranes in Masuda are fundamentally different from the hollow fibers of the present invention, and from the hollow fiber membranes in Vecitis and Monden.  Specifically, Applicant argues that “although Vecitis et al. mentions the configuration of hollow fiber membranes (see par. [0092]), nothing can be concluded about the porosity value and the presence of hydrophilic polymers of the hollow fiber membrane from Vecitis et al., because the process for manufacturing hollow fiber membranes is fundamentally different to the manufacturing of flat sheet membranes”.  Applicant then acknowledges the Examiner’s previous statement pointing to examples in Vecitis of employing hollow fiber membranes in the filtration of blood.   Applicant continues to argue that “Vecitis et al. does not disclose PSU/PVP hollow fiber membranes in an enabling manner”, quoting Cooper stating that formulations for making flat sheet membranes are different than that of hollow fibers.  The Examiner notes that Vecitis explicitly discloses using PSU, (See paragraph [0038], Vecitis), and also mentions adding PVP, (See paragraph [0080], Vecitis), in the formation of its membrane, which Vecitis clearly mentions may be, without limitations, hollow fiber, (See paragraph [0092], Vecitis).  Applicant’s standard for ascertaining if an invention is enabled appears to require every aspect of the disclosed process laid out to produce an identical PSU/PVP hollow fiber membrane.  The Examiner notes that Vecitis is used as part of a 103 combination, and does not need to disclose each and every detail of the claimed invention.  The Examiner takes the position that Vecitis is relied upon as “analogous art” to disclose “at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group”, (See paragraph [0005], [0008], & [0080], Vecitis), which is added to the known PSU membrane of Masuda, because the “use of polyvinylpyrrolidone, polyethylene glycol, and other organic additives is extensively reported to improve polymeric membranes’ permeability and fouling resistance”, (See paragraph [0005] or [0008], Vecitis), the motivation relied upon in the 103 combination rejection below.   
Applicant argues that “the Office Action provides no technical evidence that shows hollow fiber membranes having hydrophilic and hydrophobic polymers can be produced from Vecitis in an enabling manner”.  Here, the Examiner notes that hollow fiber membranes having polysulfone are already disclosed in primary reference Masuda.  The Examiner notes that Vecitis discloses adding additives such as polyvinylpyrrolidone to polymeric membranes to improve their permeability and fouling resistance, specifically for polysulfone membranes, (See paragraph [0038], Vecitis), in which PVP may be added as in paragraph [0080] of Vecitis which also explicitly states that “without limitations, a polymer to be added as an additive can be hydrophilic…”.   Vecitis has established being in the same field of endeavor, (See paragraph [0092], [0094] & [0096], Vecitis), in which it may employ hollow fiber membranes for filtration of blood, as in Masuda.  The Examiner takes the position that Vecitis does not need to disclose each and every detail of the claimed invention, since it discloses one specific aspect of the claimed invention to be combined with Masuda.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner finds Applicant’s remarks here unpersuasive.
On page 8, Applicant keeps arguing that “hollow fiber membranes obtained according to Masuda et al., must refer to the manufacturing process of hollow fiber membranes of the early 1980’s which excluded hydrophilic polymers”.  The Examiner notes again that such an assertion is not required when evaluating prior art combinations.  The Examiner is not aware of any requirement where one can only combine prior art references with an original reference if they have the exact same technologies from an even older time period.  Regardless, the Examiner points again to evidentiary reference Cooper which was attached in the previous Action which clearly demonstrated that the hollow fiber process of using both hydrophobic and hydrophilic polymers was already known in 1980, before Masuda was published in 1981.  The Examiner finds this remark unpersuasive.
Applicant argues again that Vecitis “refers to the manufacture of flat sheet membranes”.  The Examiner notes yet again that Vecitis is not limited to just flat sheets, (See paragraph [0092], Vecitis), and states hollow fiber membranes may be used as well.  Examiner takes the position that Masuda and Vecitis are reasonably analogous for all the reasons stated above, finding Applicant’s assertions here unpersuasive.
On page 8, Applicant re-iterates the same argument about the values of urea clearance and sodium clearance, asserting that they stand for the same clearance performance characteristic of a hollow fiber membrane.  The Examiner notes that the evidence provided demonstrates that they are similar, but not identical (same).  For the reasons stated above, the Examiner finds this argument unpersuasive.
Applicant argues that “the low clearance performance of Masuda et al. contradicts the teaching of Monden et al., suggesting higher porosity and most likely higher clearance performances”.  The Examiner notes that Morita does not discuss the porosity of its disclosed membrane, and that nothing in Monden contradicts the disclosure of Morita.  Monden suggests optimizing the water permeability and membrane strength of the hollow fiber membrane by selecting for a certain range of porosity.  Nothing in the two references teaches away from each other, stating that they cannot be modified for a specific reason.  The Examiner finds this remark unpersuasive.
On pages 8-9, Applicant argues again that Vecitis relates to flat sheet membranes, and argues that Vecitis does not reasonably show the hollow fiber membrane of claim 1 in an enabling manner.  Applicant argues that “as evidenced by Cooper” that the shift from flat sheet membranes to hollow fiber membranes is not trivial and needs far-reaching technical support to derive the hollow fiber membranes.  The Examiner notes that Cooper itself demonstrates what to do when creating said hollow fiber membranes in such a manner, back in 1980, demonstrating that one of ordinary skill would have the ability to adjust the parameters of the process based on the type of membrane being produced.  Furthermore, the Examiner notes that Vecitis does not need to disclose “the hollow fiber membrane of claim 1”.  Vecitis is relied upon to disclose one thing, “at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group”, (See paragraph [0005], [0008], & [0080], Vecitis), in combination with Masuda, because “use of polyvinylpyrrolidone, polyethylene glycol, and other organic additives is extensively reported to improve polymeric membranes’ permeability and fouling resistance”, (See paragraph [0005] or [0008], Vecitis).  The Examiner notes that Vecitis is reasonably analogous (See paragraph [0092], [0094] & [0096], Vecitis), in which it may employ hollow fiber membranes for filtration of blood, in which the dominant polymeric component is polysulfone, (See paragraph [0038], Vecitis), as in Masuda, (See first two paragraphs, page 3, Masuda).  The Examiner takes the position that Vecitis does not need to be “enabled” for the entirety of “claim 1”, and does not need to explain the entire production process especially when it is not claimed.  The Examiner finds Applicant’s remarks here unpersuasive.
Again, Applicant argues against the porosity values of Monden because the method of determining the porosity in paragraph [0098] of Monden is “not comparable” to the method in the present application.  The Examiner notes that porosity is a parameter in which the overall percent of the material and how much of it is pores is expressed in “%” which is clearly stated in paragraph [0058] of Monden, which discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%.  The Examiner notes that different methods to calculate porosity may exist, and the method is not claimed, only the range of values.  The Examiner finds Applicant’s remark here unpersuasive.
The remainder of Applicant’s remarks on pages 9-12 are considered moot since they do not specifically address the prior art rejections of the references and claims listed.  The Examiner maintains the previous prior art rejection for all of the reasons indicated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-12, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Monden et al., (“Monden”, US 2009/0078641).
Claims 1-4 are directed to an undulated hollow fiber membrane, a product or device type invention group.
Regarding Claims 1-4, Morita discloses an undulated hollow fiber membrane, (See paragraph [0038], Morita; “since the hollow fiber membrane meanders by applying the crimp”), comprising at least one first hydrophobic polymer, (See paragraph [0043] or [0053], Morita; Morita discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061] which is listed as hydrophobic.  Morita also discloses polyamide), and at least one second hydrophilic polymer, (See paragraph [0053], Morita), having a wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0036], Morita; Morita discloses a film thickness of the hollow fiber of 20 to 40 microns), wherein the at least one first hydrophobic polymer is a polyarylether, polyamide, polyester, polycarbonate, polyacrylate and methacrylate, polymethacrylimide, polyvinylidenfluoride, polyimide or polyacrylnitrile group or any copolymer thereof, (See paragraph [0043] or [0053], Morita; Morita discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061] which is listed as hydrophobic.  Morita also discloses polyamide), and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, (See paragraph [0053], Morita), wherein a waveform of the hollow fiber membrane exhibits a wavelength λ, (See paragraph [0013], Morita; A range of 0.5 to 2 crimps per cm converts to a range of 5 to 20 mm for the wavelength).
Morita does not disclose an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, having a porosity of 65% to less than 78%, or that the wavelength λ is in a range of from greater than 1 mm and less than 5 mm.
Hayashi discloses a hollow fiber membrane, (See Abstract, Hayashi), with an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0161], Hayashi; Hayashi discloses an overlapping range that anticipates the claimed range from 25 to 30 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Morita by incorporating an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less as in Hayashi “since a film coefficient of material transfer can be reduced as the thickness of the hollow fiber membrane decreases” and “substance removing performance of the hollow fiber membrane is improved”, (See paragraph [0161], Hayashi), while balancing the thickness of the hollow fiber membrane because “when the membrane has too small thickness, fiber breakage and drying collapse are likely to occur, which may lead to problems about production”, (See paragraph [0161], Hayashi).
Modified Morita does not disclose having a porosity of 65% to less than 78%, or that the wavelength λ is in a range of from greater than 1 mm and less than 5 mm.
Heilmann discloses a hollow fiber membrane where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm, (See paragraphs [0037]-[0040], Heilmann; Two disclosed ranges anticipate the claimed range.  Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 5 mm, and paragraph [0039] of Heilmann anticipates the claimed range from 4 to 5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm as in Heilmann in order to increase “the flow resistance in axial direction, i.e., along the fibers”, (See paragraph [0015], Heilmann).  By doing so, “this achieves an increased performance of matter exchange in comparison to [longer]-wave curled fibers”, (See paragraph [0015], Heilmann).
Modified Morita does not explicitly disclose having a porosity of 65% to less than 78%.
Monden discloses having a porosity of 65% to less than 78%, (See paragraph [0058], Monden; Monden discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating having a porosity of 65% to less than 78% as in Monden in order to select a certain porosity because when “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), leading to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).
Additional Disclosures Included: 
Claim 2: The hollow fiber membrane according to claim 1, wherein the waveform has an amplitude (a) in a range of from 0.005 to 0.15 mm, (See paragraph [0029] or [0013]; Morita discloses one possible amplitude range of 0.1 to 1 mm, which overlaps/anticipates the claimed range of 0.1 to 0.15 mm). 
Claim 3:  The hollow fiber membrane according to claim 1, wherein the hollow fiber membrane has a luminal diameter of from 160 to 230 µm, (See paragraph [0035] & [0036], Morita; Morita discloses an outer diameter of the hollow fiber ranging from 0.2 mm to 0.3 mm, which converts to 200 to 300 microns.  Morita also discloses a film thickness of the hollow fiber of 20 to 40 microns.  Selecting a value from each of these ranges such as 200 microns for the outer diameter and 20 microns for the film thickness results in an outer diameter of 180 microns, which anticipates the claimed range at that value).  
Claim 4: The hollow fiber membrane according to claim 1, wherein the waveform is substantially sinusoidal, (See Figure 1 of Morita showing the shape of the hollow fiber which is sinusoidal in form).  
Claims 8-11, 19 & 20 are directed to a method for producing an undulated hollow fiber membrane, a method type invention group.
Regarding Claims 8-11, 19 & 20, Morita discloses a method for producing an undulated hollow fiber membrane containing at least one first hydrophobic polymer, comprising the steps: 
producing a hollow fiber membrane having a wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0036], Morita; Morita discloses a film thickness of the hollow fiber of 20 to 40 microns), from a spinning material in a spinning and phase inversion process, (See paragraph [0053], Morita, “spinning mouthpiece…the core solution was discharged vertically downward”);
producing a waveform of predetermined wavelength and amplitude, with at least one undulating tool, (See paragraph [0053], Morita, “passed through a crimping device”, “crimps were measured”); and
processing the hollow fiber membrane with the at least one undulating tool so as to yield an undulation wavelength, (See paragraphs [0057], [0058] & [0062], Morita).
Morita does not disclose an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, having a porosity of 65% to less than 78%, or that the wavelength λ is in a range of from greater than 1 mm and less than 5 mm.
Hayashi discloses a hollow fiber membrane, (See Abstract, Hayashi), with an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0161], Hayashi; Hayashi discloses an overlapping range that anticipates the claimed range from 25 to 30 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Morita by incorporating an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less as in Hayashi “since a film coefficient of material transfer can be reduced as the thickness of the hollow fiber membrane decreases” and “substance removing performance of the hollow fiber membrane is improved”, (See paragraph [0161], Hayashi), while balancing the thickness of the hollow fiber membrane because “when the membrane has too small thickness, fiber breakage and drying collapse are likely to occur, which may lead to problems about production”, (See paragraph [0161], Hayashi).
Modified Morita does not disclose having a porosity of 65% to less than 78%, or where the undulation wavelength is more than 1 mm and less than 5 mm.
Heilmann discloses a hollow fiber membrane where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm, (See paragraphs [0037]-[0040], Heilmann; Two disclosed ranges anticipate the claimed range.  Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 5 mm, and paragraph [0039] of Heilmann anticipates the claimed range from 4 to 5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm as in Heilmann in order to increase “the flow resistance in axial direction, i.e., along the fibers”, (See paragraph [0015], Heilmann).  By doing so, “this achieves an increased performance of matter exchange in comparison to [longer]-wave curled fibers”, (See paragraph [0015], Heilmann).
Modified Morita does not explicitly disclose having a porosity of 65% to less than 78%.
Monden discloses having a porosity of 65% to less than 78%, (See paragraph [0058], Monden; Monden discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating having a porosity of 65% to less than 78% as in Monden in order to select a certain porosity because when “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), leading to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).
Additional Disclosures Included:
Claim 9: The method for producing a hollow fiber membrane according to claim 8, wherein the at least one undulating tool comprises two intermeshing gears between which the hollow fiber membrane is passed, (See paragraph [0023], [0039], & [0053], Morita; See Figures 3 or 4, the rolls each are shaped like intermeshing gears with teeth).
Claim 10: The method for producing a hollow fiber membrane according to claim 8, wherein an engagement depth of teeth of the at least one undulating tool amounts to 0.1 to 0.5 mm, (See paragraph [0039] or [0062], Morita; The depth in paragraph [0039] discloses a range that anticipates the claimed range at 0.5 mm.  The depth in paragraph [0062] discloses a value that anticipates the claimed range at 0.4 mm).
Claim 11: The method for producing a hollow fiber membrane according to claim 8, wherein the spinning material contains at least one first hydrophobic polymer that is a  polyarylether, polyamide, polyester, polycarbonate, polyacrylate and methacrylate, polymethacrylimide, polyvinylidenfluoride, polyimide or polyacrylnitrile group or any copolymer thereof, (See paragraph [0043] or [0053], Morita; Morita discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061] which is listed as hydrophobic.  Morita also discloses polyamide), and that the spinning material contains at least one second hydrophilic polymer that is a polyvinylpyrrolidone or polyethylene glycol group, (See paragraph [0053], Morita; “polyvinylpyrrolidone”), and at least one solvent, (See paragraph [0053], Morita; “dimethylacetamide in a solvent”).
Claim 19: The method for producing a hollow fiber membrane according to claim 11, wherein said at least one solvent is methylpyrrolidone, N,N-dimethyl acetamid, N,N- Diemthylformamide or dimethyl sulfoxide, (See paragraph [0053], Morita; “dimethylacetamide in a solvent”).
Claim 20: The method for producing the hollow fiber membrane according to claim 8, wherein said processing of the hollow fiber membrane is with the at least one undulating tool, (See paragraphs [0057], [0058] & [0062], Morita), so as to yield said undulation wavelength of more than 1 mm and less than 4 mm, (See paragraphs [0037]-[0040], Heilmann; Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 4 mm
Claim 12 is directed to a hollow fiber membrane dialyzer, an apparatus or device type invention group.
Regarding Claim 12, modified Morita discloses a hollow fiber membrane dialyzer comprising a plurality of the undulated membrane in accordance with claim 1, (See paragraphs [0053] & [0066], Morita).
Claim(s) 1-4 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641).
Claims 1-4 & 17 are directed to an undulated hollow fiber membrane, a product or device type invention group.
Regarding Claims 1-4 & 17, Masuda discloses an undulated hollow fiber membrane, (“a hollow fiber type…using a meandering crimp hollow fiber”, See “Description”, page 2, and See Drawings on last page of the shape of the hollow fiber), comprising at least one first hydrophobic polymer, (“Various permeable materials such as…polysulfone can be used”, See “Description”, page 3), having a wall thickness of 20 µm or greater and 30 µm or less, (“Thickness 22 microns”, See “Description”, page 3; Masuda anticipates the claimed range at 22 microns), wherein the at least one first hydrophobic polymer is a polyarylether, polyamide, polyester, polycarbonate, polyacrylate and methacrylate, polymethacrylimide, polyvinylidenfluoride, polyimide or polyacrylnitrile group or any copolymer thereof, (“Various permeable materials such as…polysulfone can be used”, See “Description”, page 3; Masuda discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061]).
Masuda does not explicitly disclose wherein the wavelength is in the range of from greater than 1 mm and less than 5 mm in an anticipatory manner, or at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, and wherein a porosity of the hollow fiber membrane is 65% to less than 78%.
However, Masuda discloses wherein the waveform of the hollow fiber membrane exhibits a wavelength λ in the range of from greater than 1 mm and less than 5 mm in a broader overlapping manner, (“The crimp wavelength shown in the figure is 0.5 to 50 wm [mm]”, See “Description”, page 3; also see Claims section “the crimp wavelength is 0.5 to 50 mm” page 4 for evidence).
Heilmann discloses a hollow fiber membrane where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm, (See paragraphs [0037]-[0040], Heilmann; Two disclosed ranges anticipate the claimed range.  Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 5 mm, and paragraph [0039] of Heilmann anticipates the claimed range from 4 to 5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Masuda by incorporating where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm as in Heilmann in order to increase “the flow resistance in axial direction, i.e., along the fibers”, (See paragraph [0015], Heilmann).  By doing so, “this achieves an increased performance of matter exchange in comparison to [longer]-wave curled fibers”, (See paragraph [0015], Heilmann).
Modified Masuda does not disclose at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, and wherein a porosity of the hollow fiber membrane is 65% to less than 78%.
Vecitis discloses at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, (See paragraph [0005], [0008], & [0080], Vecitis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Masuda by incorporating at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is selected from a polyvinylpyrrolidone or polyethylene glycol group as in Morita because the “use of polyvinylpyrrolidone, polyethylene glycol, and other organic additives is extensively reported to improve polymeric membranes’ permeability and fouling resistance”, (See paragraph [0005] or [0008], Vecitis).
Modified Masuda does not disclose wherein a porosity of the hollow fiber membrane is 65% to less than 78%.
Monden discloses having a porosity of 65% to less than 78%, (See paragraph [0058], Monden; Monden discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Morita by incorporating having a porosity of 65% to less than 78% as in Monden in order to select a certain porosity because when “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), leading to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).
Additional Disclosures Included: 
Claim 2: The hollow fiber membrane according to claim 1, wherein the waveform has an amplitude (a) in a range of from 0.005 to 0.15 mm, (“the crimp wave height is 0.05 mm or less”, See “Description”, page 3, Masuda anticipates the claimed range from 0.005 to 0.05 mm).  
Claim 3:  The hollow fiber membrane according to claim 1, wherein the hollow fiber membrane has a luminal diameter of from 160 to 230 µm, (“a normal diameter of 50 to 1000 microns in inner diameter”, and “Inner diameter 200 microns”, See “Description”, page 3, Masuda overlaps with the entire claimed range, and anticipates the claimed range specifically at 200 µm).  
Claim 4: The hollow fiber membrane according to claim 1, wherein the waveform is substantially sinusoidal, (See Drawings on last page of Masuda of the shape of the hollow fiber which is sinusoidal in form).  
Claim 17: The hollow fiber membrane according to claim 1, wherein the amplitude (a) in the range of from 0.01 to 0.12 mm, (“the crimp wave height is 0.05 mm or less”, See “Description”, page 3, Masuda anticipates the claimed range from 0.01 to 0.05 mm).
Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009).
Claims 13 & 14 are directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claims 13 & 14, modified Masuda discloses a method for producing a hollow fiber membrane dialyzer, (“a hollow fiber type permeation apparatus using a meandering crimp hollow fiber”, See page 2, “Discussion”, and “The comparison result of the dialysis efficiency in the standard type hemodialyzer using the crimp hollow fiber”, page 3, “Discussion”, Masuda), comprising the steps: 
providing a hollow fiber membrane bundle comprising a plurality of the hollow fiber membrane in accordance with claim 1, (See rejection of Claim 1 with Masuda above).
Modified Masuda does not explicitly disclose:
providing a filter housing;
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane;
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fiber membranes, and final assembly of the hollow fiber membrane dialyzer; and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process.
Menda discloses a method for producing a hollow fiber membrane dialyzer, (See Abstract, Menda), providing a filter housing, (See paragraph [0066], Menda),
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, (See paragraphs [0069] & [0070], Menda),
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the hollow fiber membrane dialyzer, (See paragraph [0070] & [0056], Menda), and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process, (See paragraph [0073], Menda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating providing a filter housing, introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the dialyzer, and sterilizing the hollow fiber membrane dialyzer in a heat sterilization process as in Menda because devices such as dialyzers “generally consist of a casing” in which “a bundle of hollow fiber membranes is usually arranged in the casing in a way that a seal is provided between the first flow space formed by the fiber cavities and a second flow space surrounding the membranes on the outside”, (See paragraph [0056], Menda), in order to provide membranes that are suitable for carrying out the filtration of blood via hemodialysis, (See paragraphs [0057] & [0010], Menda).
Additional Disclosures Included: Claim 14: The method for producing a hollow fiber membrane dialyzer according to claim 13, wherein the heat sterilization process comprises a step in which the hollow fiber membrane dialyzer is flushed with water or water vapor heated to 100 to 150oC, (See paragraph [0035] & [0073], Menda; Menda anticipates the claimed range from 121 to 150oC).
Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009).
Claims 13 & 14 are directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claims 13 & 14, modified Morita discloses a method for producing a hollow fiber membrane dialyzer, (See paragraph [0038], Morita; “since the hollow fiber membrane meanders by applying the crimp”, and See paragraph [0031], Morita; “hemodialysis”), comprising the steps: 
providing a hollow fiber membrane bundle comprising a plurality of the hollow fiber membrane in accordance claim 1, (See rejection of Claim 1 with Morita above).
Modified Morita does not explicitly disclose providing a filter housing;
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane;
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fiber membranes, and final assembly of the hollow fiber membrane dialyzer; and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process.
Menda discloses a method for producing a hollow fiber membrane dialyzer, (See Abstract, Menda), providing a filter housing, (See paragraph [0066], Menda),
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, (See paragraphs [0069] & [0070], Menda),
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the hollow fiber membrane dialyzer, (See paragraph [0070] & [0056], Menda), and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process, (See paragraph [0073], Menda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating providing a filter housing, introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the dialyzer, and sterilizing the hollow fiber membrane dialyzer in a heat sterilization process as in Menda because devices such as dialyzers “generally consist of a casing” in which “a bundle of hollow fiber membranes is usually arranged in the casing in a way that a seal is provided between the first flow space formed by the fiber cavities and a second flow space surrounding the membranes on the outside”, (See paragraph [0056], Menda), in order to provide membranes that are suitable for carrying out the filtration of blood via hemodialysis, (See paragraphs [0057] & [0010], Menda).
Additional Disclosures Included: Claim 14: The method for producing a hollow fiber membrane dialyzer according to claim 13, wherein the heat sterilization process comprises a step in which the hollow fiber membrane dialyzer is flushed with water or water vapor heated to 100 to 150oC, (See paragraph [0035] & [0073], Menda; Menda anticipates the claimed range from 121 to 150oC).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Nejigaki et al., (“Nejigaki”, US 4,840,769).
Claim 15 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 15, modified Masuda discloses the method for producing a hollow fiber membrane dialyzer according to claim 14, but does not explicitly disclose wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membranes under application of pressure.
Nejigaki discloses a method wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membranes under application of pressure, (Raw Water Inlet 5 in which steam is conducted into interior of Hollow Fibers 3, then steam passes to filtrate side, thus to Filtrate Outlet 4, so steam is on exterior of Fibers 3 as it leaves module 1, See column 3, lines 32-61, Nejigaki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membranes under application of pressure as in Nejigaki in order to “maintain the sterilization effect, especially on the filtrate side of the device, it is necessary  to prevent the filtrate side form developing a negative pressure”, (See column 3, lines 32-34, Nejigaki), so “steam of high temperature used for sterilization is passed from the raw water side to the filtrate side through the hollow fiber membrane”, (See column 3, lines 57-61, Nejigaki).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294),in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Nejigaki et al., (“Nejigaki”, US 4,840,769).
Claim 15 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 15, modified Morita discloses the method for producing a hollow fiber membrane dialyzer according to claim 14, but does not explicitly disclose wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membrane under application of pressure.
Nejigaki discloses a method wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membrane under application of pressure, (Raw Water Inlet 5 in which steam is conducted into interior of Hollow Fibers 3, then steam passes to filtrate side, thus to Filtrate Outlet 4, so steam is on exterior of Fibers 3 as it leaves module 1, See column 3, lines 32-61, Nejigaki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membrane under application of pressure as in Nejigaki in order to “maintain the sterilization effect, especially on the filtrate side of the device, it is necessary  to prevent the filtrate side form developing a negative pressure”, (See column 3, lines 32-34, Nejigaki), so “steam of high temperature used for sterilization is passed from the raw water side to the filtrate side through the hollow fiber membrane”, (See column 3, lines 57-61, Nejigaki).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Ueno et al., EP 2659914 A1, (“Ueno”, “Machine Translation of EP 2659914 A1”, A machine translation was provided by Applicant on 09/12/2019, 38 total pages, published 2012).
Claim 16 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 16, modified Masuda discloses the method for producing a hollow fiber membrane dialyzer according to claim 13, but does not explicitly disclose wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C.
Ueno discloses a method wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C, (See paragraph [0047], Ueno; Ueno discloses a drying temperature of multiple ranges including as low as 100oC or higher, and as high as 150oC or lower, anticipating the entire claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C as in Ueno because “if the hollow fiber membrane is dried after the formation thereof, particulate protuberances are likely to be produced and careful attention should be paid” so it “is preferred to employ a rapid drying rate, since the membrane can be dried before the formation of the protuberances” so a higher drying temperature such as the ranges disclosed are used, (See paragraph [0047], Ueno).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294),in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Ueno et al., EP 2659914 A1, (“Ueno”, “Machine Translation of EP 2659914 A1”, A machine translation was provided by Applicant on 09/12/2019, 38 total pages, published 2012).
Claim 16 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 16, modified Masuda discloses the method for producing a hollow fiber membrane dialyzer according to claim 13, but does not explicitly disclose wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C.  Morita discusses drying its hollow fiber membranes after formation, (See paragraphs [0053] & [0054], Morita).
Ueno discloses a method wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C, (See paragraph [0047], Ueno; Ueno discloses a drying temperature of multiple ranges including as low as 100oC or higher, and as high as 150oC or lower, anticipating the entire claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C as in Ueno because “if the hollow fiber membrane is dried after the formation thereof, particulate protuberances are likely to be produced and careful attention should be paid” so it “is preferred to employ a rapid drying rate, since the membrane can be dried before the formation of the protuberances” so a higher drying temperature such as the ranges disclosed are used, (See paragraph [0047], Ueno).

Conclusion
The Examiner notes that cited IDS reference Labib et al., (US 2015/0314057), also overlaps significantly with the claimed subject matter.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779